DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-4, 6 & 9 are cancelled. Claims 1, 5, 7-8 & 10-12 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimine (US 2014/0308193 A1).
Regarding claim 1, Nishimine teaches an anode active material for a lithium secondary battery, comprising a first composite formed by heat-treating a mixture of elemental silicon and a silicon dioxide at 1300°C to 1500°C for 4 hours in an inert gas atmosphere to form silicon oxide ([0028]-[0032] & [0056]). 										Nishimine does not explicitly teach the silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 m and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material. 									However, Example 3 of the instant invention describes an embodiment in which a mixture of elemental silicon and silicon dioxide is heat-treated at 1300°C for 4 hours to form a silicon oxide having a large particle diameter active silicon material having a crystal size of 24 and a small particle diameter active silicon material having a crystal size of 10 nm both being dispersed in a matrix material having a center region comprising silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 70 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material (see [0033], [0089]-[0090] & [0092] of PG Pub). Thus, when Nishimine’s mixture is heat-treated at 1300°C for 4 hours, one expects the resulting silicon oxide to have the same structure including the presently claimed large particle and small particle diameter silicon active materials in the claimed ratio. While Nishimine is silent as to a crystalline silicon oxide, it is noted that “when the thermal treatment temperature of the composition for forming an anode active material is increased…. the amorphous silicon oxide and the amorphous silicon may be changed into crystalline silicon oxide and crystalline silicon, respectively” as described in the instant specification (see [0054] of PG Pub). The instant specification further discloses the heat-treatment being conducted within a range of 1000°C to 1500°C (see [0052] of PG Pub). Thus, when the heat-treatment is increased to 1300°C from the lower-end value of 1000°C of the heat-treatment temperature range, one of ordinary skill in the art would expect at least a portion of the amorphous silicon oxide to be changed into crystalline oxide.

Claims 5, 7-8 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimine (US 2014/0308193 A1) in view of Lee (US 2005/0233213 A1).
Regarding claims 5 & 7, Nishimine teaches an anode active material for a lithium secondary battery, the anode active material comprising a composite formed by heat-treating a mixture of elemental silicon and a silicon dioxide at 1300°C to 1500°C for 4 hours in an inert gas atmosphere to form silicon oxide ([0028]-[0032] & [0056]). 					Nishimine does not explicitly teach the silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 nm and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material. 							However, Example 3 of the instant invention describes an embodiment in which a mixture of elemental silicon and silicon dioxide is heat-treated at 1300°C for 4 hours to form a silicon oxide having a large particle diameter active silicon material having a crystal size of 24 and a small particle diameter active silicon material having a crystal size of 10 nm both being dispersed in a matrix material having a center region comprising silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 70 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material (see [0033], [0089]-[0090] & [0092] of PG Pub). Thus, when Nishimine’s mixture is heat-treated at 1300°C for 4 hours, one expects the resulting silicon oxide to have the same structure including the presently claimed large particle and small particle diameter silicon active materials in the claimed ratio. While Nsihimine is silent as to a crystalline silicon oxide, it is noted that “when the thermal treatment temperature of the composition for forming an anode active material is increased…. the amorphous silicon oxide and the amorphous silicon may be changed into crystalline silicon oxide and crystalline silicon, respectively” as described in the instant specification (see [0054] of PG Pub). The instant specification further discloses the heat-treatment being conducted within a range of 1000°C to 1500°C (see [0052] of PG Pub). Thus, when the heat-treatment is increased to 1300°C from the lower-end value of 1000°C of the heat-treatment temperature range, one of ordinary skill in the art would expect at least a portion of the amorphous silicon oxide to be changed into crystalline oxide.			Nishimine is further silent as to a carbonaceous material being mixed with the composite, wherein the carbonaceous material is present in an amount of 75 wt% to 97 wt% based on the total amount of the composite and the carbonaceous material and the composite is present in an amount of 3 wt% to 25 wt% based on the total amount of the composite and the carbonaceous material.												Lee teaches an anode active material for a lithium secondary battery, comprising a silicon-based composite and a carbonaceous material such as graphite, wherein the silicon-based composite is present in an amount of 10 wt% to 90 wt% based on the total weight of the composite and the carbonaceous material ([0027]-[0037]) which overlaps with the presently claimed ranges with respect to the weight content of the carbonaceous material and the composite.												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to mix a carbonaceous material such as graphite with the composite of Nishimine in the above described amounts because when the content of the carbonaceous material is less than 10 wt %, its function as a supporter against active material volume expansion, which occurs upon charge/discharge, is reduced considerably and thus the cycle-life of the electrode is degraded and when the content of the carbonaceous material exceeds 90 wt%, the discharge capacity of the active material is decreased due to the reduction in the structural ratio of a silicon-based composite, and thus, attaining an energy density higher than that of conventional graphite negative active material cannot be obtained as taught by Lee ([0037]). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claims 8 & 10-11, Nishimine teaches an anode active material for a lithium secondary battery, the anode active material comprising a composite formed by heat-treating a mixture of elemental silicon and a silicon dioxide at 1300°C to 1500°C for 4 hours in inert gas atmosphere to form a silicon oxide ([0028]-[0032] & [0056]). 					Nishimine does not explicitly teach the silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 nm and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material. 							However, Example 3 of the instant invention describes an embodiment in which a mixture of elemental silicon and silicon dioxide is heat-treated at 1300°C for 4 hours to form a silicon oxide having a large particle diameter active silicon material having a crystal size of 24 and a small particle diameter active silicon material having a crystal size of 10 nm both being dispersed in a matrix material having a center region comprising silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 70 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material (see [0033], [0089]-[0090] & [0092] of PG Pub). Thus, when Nsihimine’s mixture is heat-treated at 1300°C for 4 hours, one expects the resulting silicon oxide to have the same structure including the presently claimed large particle and small particle diameter silicon active materials in the claimed ratio. While Nishimine is silent as to a crystalline silicon oxide, it is noted that “when the thermal treatment temperature of the composition for forming an anode active material is increased…. the amorphous silicon oxide and the amorphous silicon may be changed into crystalline silicon oxide and crystalline silicon, respectively” as described in the instant specification (see [0054] of PG Pub). The instant specification further discloses the heat-treatment being conducted within a range of 1000°C to 1500°C (see [0052] of PG Pub). Thus, when the heat-treatment is increased to 1300°C from the lower-end value of 1000°C of the heat-treatment temperature range, one of ordinary skill in the art would expect at least a portion of the amorphous silicon oxide to be changed into crystalline oxide. 			Nishimine is further silent as to a carbonaceous material being mixed with the composite, wherein the carbonaceous material is present in an amount of 75 wt% to 97 wt% based on the total amount of the composite and the carbonaceous material and does not explicitly teach an amount of a first composite being about 30 wt% to about 50 wt% based on the total amount of the first composite. a second composite and the carbonaceous material.					Lee teaches an anode active material for a lithium secondary battery, comprising a silicon-based composite and a carbonaceous material such as graphite, wherein the silicon-based composite is present in an amount of 10 wt% to 90 wt% based on the total weight of the composite and the carbonaceous material ([0027]-[0037]) which overlaps with the presently claimed ranges with respect to the weight content of the carbonaceous material and the composite.												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to mix a carbonaceous material such as graphite with the composite of Nishimine in the above described amounts because when the content of the carbonaceous material is less than 10 wt %, its function as a supporter against active material volume expansion, which occurs upon charge/discharge, is reduced considerably and thus the cycle-life of the electrode is degraded and when the content of the carbonaceous material exceeds 90 wt%, the discharge capacity of the active material is decreased due to the reduction in the structural ratio of a silicon-based composite, and thus, attaining an energy density higher than that of conventional graphite negative active material cannot be obtained as taught by Lee ([0037]).		Furthermore, it is noted that an arbitrary first half of Nishimine’s composite making up the anode active material can be interpreted to correspond to the presently claimed first composite with the corresponding second half of Nishimine’s composite being equated to the presently claimed second composite since the composite of Nsihimine reads on each of the limitations for the presently claimed first and second composites. Accordingly, when the carbonaceous material is present in an amount of 60 wt% to 90 wt% of the total weight of Nishimine’s composite and the carbonaceous material mixed therewith (i.e within the range of 10 wt% to 90 wt% described by Lee above), an amount of the first composite would range from 30 wt% to 45 wt% based on the total weight of the first composite, the second composite and the carbonaceous material which overlaps with the presently claimed range.
Regarding claim 12, Nishimine teaches a lithium secondary battery comprising a cathode comprising a cathode active material;	 an anode comprising an anode active material; an electrolyte between the cathode and the anode ([0012] & [0066]); wherein the anode active material comprises a composite formed by heat-treating a mixture of elemental silicon and a silicon dioxide at 1300°C to 1500°C for 4 hours in an inert gas atmosphere to form a silicon oxide ([0028]-[0032] & [0056]). 									Nishimine does not explicitly teach the silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 nm and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material. 								However, Example 3 of the instant invention describes an embodiment in which a mixture of elemental silicon and silicon dioxide is heat-treated at 1300°C for 4 hours to form a silicon oxide having a large particle diameter active silicon material having a crystal size of 24 and a small particle diameter active silicon material having a crystal size of 10 nm both being dispersed in a matrix material having a center region comprising silicon oxide (SiOx) (wherein 0<x<2), wherein an amount of the small particle diameter active silicon material is 70 wt% based on a total weight of the large-particle diameter active silicon material and the small particle diameter active silicon material (see [0033], [0089]-[0090] & [0092] of PG Pub). Thus, when Nishimine’s mixture is heat-treated at 1300°C for 4 hours, one expects the resulting silicon oxide to have the same structure including the presently claimed large particle and small particle diameter silicon active materials in the claimed ratio. While Nishimine is silent as to a crystalline silicon oxide, it is noted that “when the thermal treatment temperature of the composition for forming an anode active material is increased…. the amorphous silicon oxide and the amorphous silicon may be changed into crystalline silicon oxide and crystalline silicon, respectively” as described in the instant specification (see [0054] of PG Pub). The instant specification further discloses the heat-treatment being conducted within a range of 1000°C to 1500°C (see [0052] of PG Pub). Thus, when the heat-treatment is increased to 1300°C from the lower-end value of 1000°C of the heat-treatment temperature range, one of ordinary skill in the art would expect at least a portion of the amorphous silicon oxide to be changed into crystalline oxide.			Nishimine is further silent as to a carbonaceous material being mixed with the composite, wherein the carbonaceous material is present in an amount of 75 wt% to 97 wt% based on the total amount of the composite and the carbonaceous material and does not explicitly teach an amount of a first composite being about 30 wt% to about 50 wt% based on the total amount of the first composite. a second composite and the carbonaceous material.					Lee teaches an anode active material for a lithium secondary battery, comprising a silicon-based composite and a carbonaceous material such as graphite, wherein the silicon-based composite is present in an amount of 10 wt% to 90 wt% based on the total weight of the composite and the carbonaceous material ([0027]-[0037]) which overlaps with the presently claimed ranges with respect to the weight content of the carbonaceous material and the composite.												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to mix a carbonaceous material such as graphite with the composite of Nishimine in the above described amounts because when the content of the carbonaceous material is less than 10 wt %, its function as a supporter against active material volume expansion, which occurs upon charge/discharge, is reduced considerably and thus the cycle-life of the electrode is degraded and when the content of the carbonaceous material exceeds 90 wt%, the discharge capacity of the active material is decreased due to the reduction in the structural ratio of a silicon-based composite, and thus, attaining an energy density higher than that of conventional graphite negative active material cannot be obtained as taught by Lee ([0037]).		Furthermore, it is noted that an arbitrary first half of Nishimine’s composite making up the anode active material can be interpreted to correspond to the presently claimed first composite with the corresponding second half of Nishimine’s composite being equated to the presently claimed second composite since the composite of Nishimine reads on each of the limitations for the presently claimed first and second composites. Accordingly, when the carbonaceous material is present in an amount of 60 wt% to 90 wt% of the total weight of the composite of Nishimine and the carbonaceous material mixed therewith (i.e within the range of 10 wt% to 90 wt% described by Lee above), an amount of the first composite would range from 30 wt% to 45 wt% based on the total weight of the first composite, the second composite and the carbonaceous material which overlaps with the presently claimed range.			

Response to Arguments
Applicant’s arguments, see pages 1-2 of Remarks, filed 04/25/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 5, 7-8 & 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As instantly claimed, claim 1 is found to be obvious over the teachings of Nishimine with claims 5, 7-8 & 10-12 being found obvious over the combined teachings of Nishimine and Lee.			Thus, in view of the foregoing, claims 1, 5, 7-8 & 10-12 stand rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirose (US 2018/0261833 A1) teaches an anode active material comprising a composite including crystalline Si and silicon oxide obtained by thermally treating a mixture of elemental Si and silicon oxide at a temperature of 900°C to 1600°C.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727